Citation Nr: 1036380	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-08 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, 
variously diagnosed.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for left arm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to January 
1975.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The Veteran provided testimony at an August 2010 video conference 
hearing before the undersigned Acting Veterans Law Judge.

The issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disability (TDIU) has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the issue, and it is referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for left arm 
disability is addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence indicates that the Veteran has 
a seizure disorder of unspecified etiology.

2.  Competent and credible lay evidence indicates that the 
Veteran has experienced symptoms of what is currently diagnosed 
as a seizure disorder from the time of active service through the 
pendency of the current claim for service connection.

3.  The competent medical evidence indicates that the Veteran has 
a psychiatric disorder, alternatively diagnosed as an anxiety 
disorder, a panic disorder, and a major depressive disorder.

4.  Competent and credible lay evidence indicates that the 
Veteran has experienced symptoms of his currently diagnosed 
psychiatric disability from the time of active service through 
the present time.


CONCLUSIONS OF LAW

1.  A seizure disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  A psychiatric disorder, variously diagnosed as an anxiety 
disorder, a panic disorder, and a major depressive disorder, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a 
seizure disorder and for a psychiatric disorder, which constitute 
complete grants of the benefits sought on appeal with respect to 
these claims.  As such, no discussion of VA's duty to notify or 
assist with respect to these claims is necessary.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current disability; 
medical or, in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

The Veteran's claims file, including service treatment records 
received by VA in October 1977, has been lost or destroyed while 
under the control of VA, and copies of the relevant service 
treatment records that were in the claims file cannot be found by 
the service department.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  This increases the VA's obligation to evaluate 
and discuss in its decision all of the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

In October 2007 the service department sent to the RO the 
originals of what few service treatment records remained in its 
possession.  Included with the records from the service 
department was a copy of a request for information it had 
received from the RO in October 1977, reflecting that in October 
1977 it had verified the Veteran's service and forwarded all 
available service treatment records to the RO.  The portion of 
the October 1977 form that had been completed by the RO indicates 
that it had received the Veteran's original compensation claim 
and that it was seeking records of treatment for seizures at a 
dispensary medical station in Bamberg, Germany, and at a hospital 
in Nuremberg, Germany.  

The service department's October 1977 response to the RO's 
request indicated that available records of treatment were 
forwarded to the RO, and that that the Veteran's claimed period 
of active service, honorable service from November 1973 to 
January 1975, was correct.  (As noted above, any such records 
received from the service department in October 1977 have been 
lost along with the Veteran's original claims file.)

The earliest relevant medical evidence of treatment is a December 
2005 intelligence profile, organicity screening and personality 
profile conducted by a clinical psychologist for the purpose of 
determining entitlement to Social Security Administration (SSA) 
disability benefits.  The Veteran was described as having 
difficulty walking.  He had a noticeable limp.  He had very 
little energy during the evaluation.  He appeared to be very 
depressed and it was a physical labor for him to perform on the 
psychological tests.  He was also unable to use his right arm.  
The Board notes that in all other medical evidence of record it 
is indicated that the Veteran has impairment or loss of use of 
the left arm).  The examiner noted that this impairment of the 
right arm caused the Veteran great difficulty because the Veteran 
was right-handed.

The examiner commented that the Veteran apparently had nerve 
damage and had to do the performance subtest with his left hand 
which caused him numerous problems as well as poor processing 
speed.  The Veteran reported having anxiety, a history 
posttraumatic stress disorder which continued but not as severe 
as previously, a seizure disorder and a learning disability.  The 
examiner commented that the Veteran was apparently struck in the 
back of the head by a rifle when he was in the military and that 
this had caused him some neurological problems.  

The Veteran recounted a history of having seen a psychiatrist 
four or five years prior.  The examining psychologist further 
noted that records indicated that the Veteran also had a brief 
"partial" hospitalization in 1984.  The Veteran was noted to 
take Diezepam and an antidepressant.  

The Veteran indicated that he had military service from 1969 to 
1975.  The Board notes that other medical histories indicate that 
the Veteran began service only four or five years after 
graduation from high school, which would be more consistent with 
service from 1973 to 1975, as verified by the service department.  
The Veteran described having multiple traumas during Vietnam and 
being plagued by guilt and flashbacks for a number of years.  The 
Board notes that the Veteran did not contend that he had Vietnam 
service at his August 2010 Board hearing and that the service 
department has provided information that the Veteran had no 
service in Vietnam and no initial period of service from 1969 to 
1973.  

In addition, the Board notes the apparent inconsistencies 
reported b the Veteran of his service to SSA in December 2005 
were made prior to his current application for VA benefits.  In 
his application for VA benefits in June 2007, he indicated that 
he initially entered service in November 1973 and was discharged 
in January 1975.  Nevertheless, after reviewing the SSA 
psychologist's record, the RO requested that the service 
department make efforts to determine if the Veteran did in fact 
have a prior period of service; in June 2007, the service 
department replied that he did not.

The December 2005 SSA examiner commented that the Veteran was 
severely depressed, had very little energy, spoke in a very low 
tone of voice, limped noticeably, had a very flat affect, was 
unable to perform serial sevens, and was unable to spell the word 
"world" backwards.  He was oriented to date, place, and person; 
there was no evidence of a thought disorder; he was able to 
interpret a proverb; he responded appropriately to a crowded 
theater scenario; and he was able to recite the months in reverse 
sequence.
 
On psychological testing at the December 2005 SSA examination the 
Veteran was noted to have intellectual functioning in the 
borderline range overall with deficiency perceptual motor IQ and 
borderline verbal IQ.  The psychiatric diagnoses were major 
depressive disorder, severe; panic disorder without agoraphobia; 
and evidence of an organic mental impairment to perceptual motor 
functions.  The Axis III diagnoses included heart problems, pain 
the knee and a seizure disorder.  The psychologist opined that 
the Veteran's condition was chronic and the prognosis highly 
guarded.

The RO received the Veteran's application for service-connected 
compensation benefits in January 2007.  

At a VA psychiatric examination in January 2007, the examiner 
recounted the apparently flawed history, based on his review of 
the December 2005 SSA records, that the Veteran has service in 
Vietnam.  On examination the Veteran's behavior was tense; his 
speech hesitant an monotonous; his mood depressed and anxious.  
His thought processes were circumstantial, though he was easily 
redirected to the tasks at hand.  He was noted to be functioning 
in the borderline intellectual range.  Common sense reasoning was 
noted to be normal and ethical thinking normal.  There was no 
impairment of thought processes or communication, and no 
inappropriate behavior reported or observed.  The diagnoses were 
mood disorder with depressive features due to multiple physical 
problems; a generalized anxiety disorder; PTSD (apparently based 
childhood trauma) by history; and borderline intellectual 
functioning.  

A July 2007 VA treatment record includes an impression that the 
Veteran has no function of the left arm, and relates that the 
Veteran was injured in service in 1973 by the butt of a rifle but 
since then has had no function of the left arm "off and on."  
It further indicates a past history of seizures, although it is 
indicated he had experienced no seizures for fourteen years.  The 
clinician, a VA primary care physician, asserted that the Veteran 
was clearly disabled.  The physician planned to obtain the 
Veteran's medical records of treatment so he could prescribe 
medications and provide further treatment.  VA records indicate 
that outside medical records were received by VA in July 2007. 

At a January 2008 VA general medical examination, the examiner 
noted that he had no service treatment records to review, no VA 
medical records to review, and only three medical records from 
outside physicians in the claims file.  The Veteran indicated 
that while in service in approximately 1973, he was hit just 
below the left earlobe with the butt of a rifle during an 
exercise.  He stated that at that time he went to sick bay and 
was hospitalized for two weeks for evaluation.  He was not sure 
what his diagnosis was.  He related that he was passing out, 
losing his urine and losing the use of his left arm.  He stated 
that he had no feeling in the left arm since that time and stated 
that this had gotten worse.  He related that he was given an 
honorable discharge instead of a medical discharge.  He related 
that upon discharge from service he was hospitalized at the 
Boston VA in a psychiatric ward.  He stated that he was treated 
with Dilantin and Valium for a number of years.  He indicated he 
was not currently taking medications.  He indicated that 
currently he had approximately two seizures per year, though the 
examiner noted private medical records indicating that the 
Veteran had not had a seizure in 16 years.  The Veteran described 
the seizure episodes as losing consciousness; not involving 
biting his tongue; and losing the use of his left arm.  He stated 
that he never drives because of his seizure disorder.  The 
examiner diagnosed the Veteran as having a seizure disorder of 
unknown etiology; however, he noted that there were no service 
treatment records or private medical records to corroborate this.

At VA psychiatric treatment in June 2009, the Veteran was seen 
for the purpose of diagnostic accuracy, to consider alternative 
diagnoses of anxiety disorder and personality disorder.  The 
Veteran reported that his biggest issue was resentment with the 
military for not having received a medical discharge.  He 
reported that he saw a psychiatrist when he left the service, and 
that this psychiatrist "got me out of the service."  (Quotes in 
original.)  He related that the entered the Army after five years 
of high school, and never went to Vietnam, but rather when to 
Germany (this is consistent with the limited service department 
records associated with the claims file).  Several possible 
diagnostic impressions were related by the examiner but the 
matter was not resolved.
 
At VA treatment in June 2010 the Veteran was diagnosed as having 
an anxiety disorder not otherwise specified, and was prescribed 
psychiatric medication.  At VA treatment in July 2010, the 
Veteran was diagnosed as having significant anxiety 
symptomatology which seriously impacted social and occupational 
functioning.

At an August 2010 Board hearing, the Veteran's spouse related 
that she met the Veteran about one year after discharge from 
service.  She related that she had seen the Veteran have seizures 
from the time she met him and ever since that time.  The Veteran 
related that he had been diagnosed by VA as having epilepsy and 
had been prescribed Dilantin.  The Veteran related that he first 
received treatment for a seizure disorder during service, after 
being hit in the head with a butt of a rifle.  He described his 
symptoms as perceived by him and as related to him by his wife as 
getting a red face, blurred eyes, headaches, passing out, 
shaking, being incontinent, his eye going up into his head, and 
losing the use of his left arm from thirty days to three months.  
He indicated he now had seizures about six times per year.  He 
related that he had nerve damage under the neck and that he had 
been told the types of seizures he had were called temporal lobe 
seizures.  The Veteran's representative related that current 
medical records showed that the Veteran was receiving medication 
for seizures.  The Veteran's wife agreed with the Veteran's 
assertions with respect having psychiatric problems and seizures 
from the time of discharge from service forward.  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  38 
C.F.R. § 3.102.

The Board recognizes that there are significant inconsistencies 
of record and that the Veteran has not been a reliable historian.  
However, of record is an October 2007 Request for Information 
from the RO to the service department, provided by the service 
department to VA three decades later after VA had lost the 
original claims file, requesting that records of treatment and 
hospitalization for a seizure disorder during service in Germany 
be sought.  This document, in conjunction with the testimony of 
the Veteran and his wife at the August 2010 Board hearing, and 
the numerous medical histories of record, raises a reasonable 
doubt in favor of the Veteran's claim, that he has experienced 
symptoms of psychiatric disability and a seizure disorder from 
the time of active service forward.  It is a reasonable doubt, 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  This is reflected in VA 
examination and treatment records, which include diagnostic 
impressions of psychiatric disability and a seizure disorder, and 
acknowledge histories of signs and symptoms of these conditions 
from active service forward, but provide no opinion, either for 
or against, as to whether the conditions began during service or 
are related to any incident of service.  

As such, the lay assertions of the Veteran and his wife become 
critical, and are very substantially bolstered by the RO's 
submission in October 1977 to the service department for records 
of treatment and hospitalization in Germany in connection with 
the Veteran's original claim for compensation.  This was provided 
to VA by the service department in October 2007; there is no 
reasonable chance that the Veteran had knowledge of the existence 
of this document in the hands of the service department when 
filing is current claim with VA in January 2007.  This October 
1977 document confirms the credibility and reliability of the 
Veteran's ongoing assertions as to experiencing seizures and 
psychiatric problems during service, if not his overall 
credibility as to certain other matters.  In this state of the 
record, it is difficult to conceive how the Veteran's current 
conditions might reasonably be dissociated from incidents of 
active service.  Indeed, based on the testimony received and 
evidence of record, the undersigned is aware of the limited 
reliability of the Veteran's assertions, but is nevertheless 
persuaded as a finder of fact that many of the signs and symptoms 
of currently diagnosed psychiatric and seizure disorders 
described by the Veteran and his wife have existed from the time 
of active service forward.

As there are current diagnoses of psychiatric disability and a 
seizure disorder, a relatively reliable indication of 
hospitalization and treatment for these conditions during active 
service, and reasonably credible lay testimony and medical 
histories reflecting signs and symptoms from the time of active 
service forward, the criteria for service connection for a 
seizure disorder and psychiatric disability are met.  These 
determinations are made in light of the Board's heightened 
obligation in cases where relevant records have been lost or 
destroyed while in the possession of VA to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt, and VA's obligation in such cases to evaluate and discuss 
in its decisions all of the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

Accordingly, entitlement to service connection for a seizure 
disorder and psychiatric disability, variously diagnosed as an 
anxiety disorder, a panic disorder, and a major depressive 
disorder, is warranted.


ORDER

Entitlement to service connection for a seizure disorder is 
granted.

Entitlement to service connection for psychiatric disability, 
variously diagnosed as an anxiety disorder, a panic disorder, and 
a major depressive disorder, is granted.

REMAND

The Veteran's claims file, including service treatment records 
received by VA in October 1977, has been lost or destroyed while 
under the control of VA, and the relevant service treatment 
records cannot be found by the service department.  

Particularly in cases where, as here, the Veteran's service 
treatment records have been lost or destroyed, VA has a 
heightened duty to assist the Veteran in development of his 
claim, to include identifying for the Veteran the types of 
alternate or collateral sources of evidence that may assist in 
substantiating his claim, such as statements from service medical 
personnel and "buddy" certificates or affidavits.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

In October 2007 the service department sent to the RO the 
originals of what few service treatment records remained in its 
possession.  Included with the records was a copy of a request 
for information it had received from the RO in October 1977, 
reflecting that in October 1977 it had verified the Veteran's 
service and forwarded all available service treatment records to 
the RO.  The portion of the October 1977 form that had been 
completed by the RO indicates that it had received the Veteran's 
original compensation claim and that it was seeking records of 
treatment for seizures at a dispensary medical station in 
Bamberg, Germany, and at a hospital in Nuremberg, Germany.  

The Veteran is in receipt of Social Security Administration (SSA) 
disability benefits.  The RO has contacted SSA to obtain the 
records pertaining to the SSA disability determination.  SSA has 
indicated that the Veteran is in receipt of disability benefits 
but has not yet provided the records to VA.  Rather, it appears, 
SSA forwarded VA's request internally, but never completed action 
on VA's request.  As the Veteran has indicated that he is unable 
to work in part due to his left arm disability, the SSA records 
may contain information specific to the disability for which the 
Veteran seeks service connection.  The records should be sought 
until they are obtained or until there is no reasonable 
possibility that further efforts would be successful.  See 38 
U.S.C.A. § 5103A(b)(3); Golz v. Shinseki, 530 F.3d 1317 (Fed. 
Cir. 2010).

Of record is a December 2005 SSA psychological examination 
indicating that the Veteran has a right arm disorder and that he 
is right handed; and that his activities are compromised because 
he has lost the use of his major upper extremity.  This differs 
markedly from VA records of treatment examination that indicate 
that the Veteran has impairment of the left arm and is right-
handed.

A July 2007 VA treatment record includes an impression that the 
Veteran has no function of the left arm, and relates that the 
Veteran was injured in service in 1973 by the butt of a rifle but 
since then has had no function of the left arm "off and on."  
The clinician, a VA primary care physician, asserted that the 
Veteran was clearly disabled.

The Veteran was afforded a VA examination in January 2008.  
However, the examiner commented in his report that no service 
treatment records or VA medical records were in the claims file, 
and only three medical records from outside physicians were 
present in the claims file.  Sensory examination at the January 
2008 VA examination was intact to light touch and pinprick with 
the exception of no feeling in the entire left arm, starting at 
the shoulder and going all the way to the fingers.  This was 
circumferential and did not correlate to any specific nerve 
distribution.  Reflexes were 2+ throughout, including the left 
upper extremity.  Cranial nerves were intact.  The examiner 
provided diagnosis of left arm condition of unknown etiology.

Since that time, a significant quantity of VA treatment records 
has been received, and, as a result of this remand additional 
evidence may be received to help shed light on what occurred 
during the Veteran's period of active service and during the time 
frame from active service forward.  Thus, after such development 
as directed in this remand has occurred, the Veteran should be 
afforded a new VA examination to determine whether his left arm 
disorder began during service, is related to any incident of 
service, or is part and parcel of, caused by, or aggravated by 
service-connected disability.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran's claims file, which apparently 
contained his service treatment records 
received in October 1977, and quite possibly 
additional relevant medical evidence, was lost 
or destroyed while in the possession of VA.

(a) Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his left arm 
disorder, seizure disorder, and psychiatric 
disability from the time of his discharge 
from service through the present time.  
(There are indications that the left arm 
disorder may be inter-related with the now-
service-connected seizure disorder and 
psychiatric disorder.)

(b) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC should seek to obtain 
records from each health care provider the 
Veteran identifies that are not currently 
associated with the claims file.  

(c) The Veteran should also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO/AMC.

2.  Send notice to the Veteran informing him 
that his service treatment records have been 
lost or destroyed and identifying for the 
Veteran the types of alternate or collateral 
sources of evidence that may assist in 
substantiating his claim, such as statements 
from service medical personnel and "buddy" 
certificates or affidavits.

3.  Contact the Social Security Administration 
(SSA) and obtain and associate with the claims 
file copies of the Veteran's records regarding 
SSA benefits, including any SSA administrative 
decisions (favorable or unfavorable) and the 
medical records upon which the decisions were 
based.  

4.  Once all available records have been received, 
make arrangements with the appropriate VA medical 
facility for the Veteran to be afforded a 
neurological examination with an appropriate 
clinician, for the purpose of determining whether 
it is at least as likely as not (whether there is 
a 50 percent or greater probability) that (1) he 
has a current left arm disorder that began during 
service, (2) or is related to any incident of 
service, or (3) is part and parcel of, caused by, 
or aggravated by service-connected psychiatric and 
seizure disorders; and (4) whether it is at least 
as likely as not that the Veteran experienced an 
organic disease of the nervous system manifested 
by neurological disability of the left arm within 
one year after discharge from active service.  The 
claims folder should be made available and 
reviewed by the examiner.

(a) The neurological examiner should provide a 
diagnosis for each left arm disorder found 
upon examination and review of the claims 
file, and provide for each such disorder an 
opinion as to whether it is at least as likely 
as not that the disorder began during service 
or within one year after discharge from active 
service, is related to any incident of 
service, or is part and parcel of, caused by, 
or aggravated by service-connected seizure or 
psychiatric disorders.

(i) If there is a medical or clinical basis 
for affirming or discounting the history as 
provided by the Veteran, the neurological 
examiner must so state.

(ii) If deemed appropriate by the 
examiners, the Veteran may be scheduled 
for further examinations.  All indicated 
tests and studies must be performed.  

(iii) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record. 

(iv) The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical 
principles.  

(iv) If no such opinion can be provided 
without resort to pure speculation, the 
examiner should so state.  However, any such 
determination must be supported by a 
complete rationale.

5.  Readjudicate the appeal.  If any benefit 
sought remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  After 
the Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


